26 So.3d 47 (2009)
MASTER PLASTER, INC., Appellant,
v.
SCOTTSDALE INSURANCE COMPANY, Appellee.
No. 3D09-60.
District Court of Appeal of Florida, Third District.
December 23, 2009.
Rehearing and Rehearing En Banc Denied February 5, 2010.
Ver Ploeg & Lumpkin and R. Hugh Lumpkin and Christine A. Gudaitis and Randall S. Goldberg, Miami, for appellant.
Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer and Hinda Klein, Hollywood, for appellee.
Boyle & Gentile and Mark A. Boyle, Ft. Myers, for National Association of Home Builders, The Florida Home Builders Association, United Policyholders, Aubuchon Homes, Inc., Barnard Construction Co., Inc., Bollenback Builders, Inc., Boran Craig Barber Homes, Inc., Camden Developers, Inc., Civitest Construction Corp., Continental Construction of SW Florida, Inc., Keenan, Hopkins, Schmidt & Stowell Contractors, Inc., Mark Maconi Homes of Tampa Bay, Inc., Maronda Homes, Summit Contractors, Inc., and Target Builders, as amici curiae.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed.